Appeal by the law firm of Peters, Berger & Koshel, P. C., from an order of the Supreme Court, Kings County, entered June 21, 1978, which directed it to pay a sum of money to the respondent. Order affirmed, with $50 costs and disbursements. The order made by Mr. Justice Beckinella on January 22, 1976 to which appellant consented, is binding on it. Therefore, the order was properly followed by Mr. Justice Hirsch. The technical objections urged by the appellant have been considered and are deemed to be without merit. Hopkins, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.